Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 13, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142742                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  GEORGE FROMMERT,                                                                                                   Justices
           Plaintiff-Appellant,
  v                                                                SC: 142742
                                                                   COA: 292097
                                                                   Oakland CC: 2008-090275-NO
  TEERA CONSTRUCTION COMPANY,
           Defendant/
           Cross-Defendant-Appellee,
  and

  KASCO, INC.,
            Defendant/Cross-Plaintiff.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 21, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of Loweke v
  Ann Arbor Ceiling & Partition Co, LLC, 489 Mich ___ (Docket No. 141168, decided
  June 6, 2011).

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 13, 2011                       _________________________________________
           0706                                                               Clerk